DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	According to paper filed July 15th 2022, claims 1-12 are pending for examination with a May 18th 2020 priority date under 35 USC §119(a)-(d) or (f).
	By way of the present Amendment, claims 1-12 are amended. No claim is canceled or added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 8-10, and 12 are rejected under 35 U.S.C. §103 as being unpatentable over Wagatsuma et al. (US 2020/0320998), hereinafter Wagatsuma, and further in view of Naiki et al. (US 2020/0319634), hereinafter Naiki.

Claim 1
“An agent control device comprising: a memory; and a processor coupled to the memory, the processor being configured to” Wagatsuma [0014] discloses “activating, by the computer, one agent functional unit corresponding to a first activation phrase” and Wagatsuma [0046] discloses “a hardware processor… hard disk drive (HDD) or a flash memory”:

“present, on a display device, a pairing display screen configured for showing procedure information to set up and establish communication between a mobile terminal and an onboard device” Naiki [0085] discloses “communication terminal MT is, for example, a communication device carried by a user such as a smartphone or a tablet, and includes a microphone 332, a touch panel 334, a speaker 336, and a terminal agent device 300” and Naiki [0041] disclosed “a plurality of speakers (sound output units) arranged at different positions in the interior of the vehicle” and Naiki [0090] discloses “short-range wireless communication protocol such as Bluetooth”,

“responsive to input of information to reject establishment of communication between the mobile terminal and the onboard device, execute an agent selection operation, responsive to lack of receipt of input of a procedure after a predetermined time period has elapsed following presentation of the pairing display screen on the display device, execute the agent selection operation” Wagatsuma [0090] discloses “an agent device selects a target agent functional unit whose activation state is continued on the basis of account information of the occupant of the vehicle” and the “predetermined time period” is disclosed in Naiki,
Naiki [0120] discloses “selection unit 122 determines whether or not the amount of communication of the in-vehicle communication device 60 exceeds the predetermined amount of communication… The predetermined amount of communication may be any preset amount of communication or the predetermined amount of communication may be set to any value”,
	the newly amended phrase “input of information to reject establishment of communication” is construed as receiving a message/information because the content of the input does not carry any patentable weight,
“wherein the agent selection operation includes outputting to the display device a recommendation display screen configured for recommending activation of a specific agent from among a plurality of executable agents that are utilizable inside a vehicle” Wagatsuma [0007] discloses “a manager configured to activate one agent functional unit corresponding to a first activation phrase that has been spoken among the plurality of agent functional units” and the newly amended feature of “recommending activation of a specific agent” is inherently disclosed in Wagatsuma [0095] discloses “it is possible to provide the agent function suitable for the preference of the occupant of the vehicle M by selecting the agent functional unit”.

Wagatsuma and Naiki disclose analogous art. However, Wagatsuma does not spell out the “communication between a mobile terminal and an on board device” as recited above. It is disclosed in Naiki. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Naiki into Wagatsuma to enhance its agent controlling functions.

Claim 2
“wherein the specific agent is a different agent from an agent operated by the mobile terminal” Naiki [0041] disclosed “a plurality of speakers (sound output units) arranged at different positions in the interior of the vehicle”. In said paragraph, the speakers are not agents operated by a mobile terminal, such as a smart phone of the vehicle occupant.

Claim 4
“wherein the agent selection operation further includes omitting presentation, on the display device, of the pairing display screen from a subsequent occasion going forward” Wagatsuma [0007]. The newly amended feature of “omitting presentation” is a negative limitation. Thus, it is unclear what is the novel operation or function of the present invention intended to be recited in claim 4?
Claims 5-6 & 8
Claims 5-6 and 8 are rejected for the rationale given for claims 1-2 and 4 respectively.

Claims 9-10 & 12
Claims 9-10 and 12 are rejected for the rationale given for claims 1-2 and 4 respectively.

Claims 3, 7, and 11 are rejected under 35 U.S.C. §103 as being unpatentable over Wagatsuma et al. (US 2020/0320998), hereinafter Wagatsuma, in view of Naiki et al. (US 2020/0319634), hereinafter Naiki, and further in view of Shields et al. (US 2018/0025740), hereinafter Shields.

Claim 3
“wherein the agent selection operation further includes outputting, to the display device, information indicating that the specific agent will be operated from a subsequent occasion going forward” Shields [0015] discloses “a speech agent, such as Siri, Google, Nuance, Scan Speak or Watson, may be selected by a computer application” and Shields [0012] discloses “the spoken request is provided to the level one agent… If the level one agent A 110A does not recognize the spoken request, a voice connection is established between the user A 105A and the level two agent A 120A”.

Wagatsuma, Naiki, and Shields disclose analogous art. However, Wagatsuma does not spell out the “output indicating specific agent” as recited above. It is disclosed in Shields. Hence, it would have been obvious to one ordinary skilled in the art at the time the present invention was made to incorporate said feature of Shields into Wagatsuma to enhance its agent controlling functions.

Claims 7 & 11
Claims 7 and 11 are each rejected for the rationale given for claim 3.

Response to Arguments
Applicant's arguments filed July 15th 2022 have been fully considered but they are not persuasive.
Applicant argues that “the Examiner correlated the recited conditions for executing the agent selection operation to particular disclosures of Naiki ¶120. However, these disclosures of Naiki ¶120 refer to a determination whether ‘the amount of communication of the in-vehicle communication device 60 exceeds the predetermined amount of communication.’ This departs from either ‘input of information to reject establishment of communication’ or ‘lack of receipt of input of a procedure after a predetermined time period,’ as Claims 1, 5, and 9 now more clearly recite.” Said argument is not persuasive because it is unclear how does a piece of information block communication establishment.
	The two features applicant refers to, “input of information to reject establishment of communication” and “lack of receipt of input of a procedure after a predetermined time period”, are not technical features. The “input information to reject” communication establishment is construed as the “content” of input information indicates rejecting communication establishment to the vehicle occupant. The actual communication rejection is done by a user. Neither the information content nor a user action carries patentable weight. Nevertheless, even without establishing communication between onboard device and mobile terminal, “agent selection” and “a predetermined period of time” are cited for said argued feature of claim 1.
	Further, applicant argues that “the Examiner correlated the recited ‘recommending activation of a specific agent’ to particular disclosures of Wagatsuma ¶7. However, these disclosures of Wagatsuma ¶7 refer to selection of ‘agent functional units’ based on various ‘activation phrases.’ This departs from ‘recommending activation of a specific agent,’ as Claims 1, 5, and 9 recite.” Said argument is not persuasive because the “recommending activation of a specific agent” feature is inherently disclosed in Wagatsuma paragraph [0095]. The cited exemplary prior art excerpt for said argued feature in the present Office action is amended accordingly.
	Finally, with respect to the Shields reference, applicant argues that “Shields describes interactions with human ‘agents’ (see, e.g. Shields ¶11) in contrast to the ‘executable agents’ of the present claims. The teachings of Shields are therefore not analogous to the present claims, and in particular would not be considered by a person of ordinary skill looking for inspiration regarding an agent selection operation for executable agents.” Said argument is not persuasive.
	Although “agent” can be a human agent, Shields indeed discloses “executable agents” as claimed. Shields [0015] discloses “a speech agent, such as Siri, Google, Nuance, Scan Speak or Watson, may be selected by a computer application”. Applicant is herein advised to review the cited prior art references in their entirety.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUAY HO whose telephone number is (571)272-6088. The examiner can normally  be reached Monday to Friday 9am - 5pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ruay Ho/Primary Patent Examiner, Art Unit 2175